Citation Nr: 0717320	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  03-07 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for right shoulder strain with impingement syndrome, also 
diagnosed as bursitis.

2.  Entitlement to an increased rating for residuals of a 
right hip injury, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased rating for tinea unguium of 
the toenails with pseudofolliculitis barbae (PFB) and cystic 
acne, currently evaluated as 10 percent disabling.

4.  Entitlement to an effective date prior to August 14, 2001 
for a 10 percent rating for residuals of a right hip injury.  

5.  Entitlement to an effective date prior to June 8, 2004 
for a 10 percent rating for tinea unguium of the toenails 
with PFB and cystic acne.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1995 to June 
1999.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from April 2002, March 2004, and September 2004 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina. 

While the veteran indicated on a June 2004 substantive appeal 
that he wanted a hearing before a Veterans Law Judge, in 
January 2005 the veteran withdrew his hearing request.  There 
are no outstanding hearing requests and the veteran's claims 
are ready for Board review.


FINDINGS OF FACT

1.  The veteran has right shoulder motion beyond the shoulder 
level; ankylosis of scapulohumeral articulation, malunion of 
the humerus, or recurrent dislocation of the humerus at the 
scapulohumeral joint are not shown.

2.  The veteran does not have extension of the right hip 
limited to 5 degrees, he does not have flexion of the right 
hip limited to 30 degrees, and he does not have limitation of 
abduction of the right hip limited beyond 10 degrees.

3.  The veteran's skin disabilities, tinea unguium of the 
toenails with PFB and cystic acne, have not required six 
weeks or more of systemic therapy during the past 12 month 
period, they do not affect 20 percent or more of entire body, 
or 20 percent or more of exposed areas of the body, and they 
do not result in significant disfigurement of the head, face, 
and neck.   

4.  The veteran did not appeal a November 1999 rating 
decision which assigned a noncompensable rating for his right 
hip disability, and no claim for an increased rating for his 
right hip disability was subsequently received until August 
14, 2001.

5.  The veteran did not appeal an April 2002 rating decision 
which continued a noncompensable rating for tinea unguium of 
the toenails with PFB and cystic acne, and no claim for an 
increased rating for this disability was subsequently 
received until June 8, 2004.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for right shoulder strain with impingement syndrome, 
also diagnosed as bursitis, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5019, 
5200, 5201, 5202, 5203 (2006).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a right hip injury have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 
5252, 5253 (2006).

3.  The criteria for a rating in excess of 10 percent for 
tinea unguium of the toenails with PFB and cystic acne have 
not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.118 
Diagnostic Code 7806 (2006).

4.  The criteria have not been met for an effective date 
prior to August 14, 2001, for the award of a 10 percent 
rating for residuals of a right hip injury.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2006).

5.  The criteria have not been met for an effective date 
prior to June 8, 2004, for the award of a 10 percent rating 
for tinea unguium of the toenails with PFB and cystic acne.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	I. Preliminary Matters

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 

VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  In addition, VA must also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.

In addition, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant be provided "at the time" of, or "immediately 
after," VA's receipt of a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).

The record reflects that the veteran was provided the 
required notice by letters dated in September 2001, December 
2004, and February 2005.  These letters provided the veteran 
with an explanation of the type of evidence necessary to 
substantiate his claims for increased ratings, as well as an 
explanation of what evidence was to be provided by him and 
what evidence VA would attempt to obtain on his behalf.  The 
letters adequately told the veteran to submit any additional 
evidence that he had in his possession.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   

In April 2002, the RO granted the veteran an increased rating 
for his right hip disability and in September 2004 the RO 
granted the veteran an increased rating for his skin 
disability.  In both cases the RO assigned an effective date 
for the increased ratings.  As set forth by Court, "[i]n 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated-it has been proven."  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court further held in Dingess that when a claim has been 
proven, the purpose of section 5103(a) has been satisfied and 
notice under its provision is no longer applicable.  While 
the current claims did not stem from a grant of service 
connection, the reasoning is the same.  Because the veteran's 
increased rating claims have been granted, i.e., proven, and 
he was assigned effective dates for the increases, section 
5103(a) notice is no longer applicable.  As a result, even if 
there was a notice error with respect to the duty to notify 
that occurred prior to the award of the increased ratings and 
the assignment of effective dates, because the claims have 
already been proven and the purpose of section 5103(a) has 
been satisfied, any such error was nonprejudicial.  
Furthermore, the Board observes that after the veteran filed 
his notice of disagreements, he was informed of what was 
needed to substantiate his claims for earlier effective 
dates.  

The veteran has been afforded VA medical examinations and his 
VA and private treatment records have also been obtained.  
The veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  The Board is 
unaware of any outstanding evidence relevant to the claims 
decided below.

The Board notes that in a March 2007 Informal Hearing 
Presentation the veteran's representative requested that the 
veteran be provided new VA examinations for his service-
connected disabilities.  However, neither the veteran, nor 
his representative, has indicated that the veteran's right 
shoulder, right hip, or right skin disabilities have 
increased in severity since he was provided VA examinations 
of those disabilities in June 2005.  Accordingly, there is 
nothing in the record to indicate to the Board that the June 
2005 VA examination reports are insufficient to properly rate 
the veteran's service-connected disabilities.  The Board 
finds that new VA medical examinations are not indicated at 
this time.

After providing the veteran with proper notice and fulfilling 
its duty to assist, the originating agency readjudicated the 
veteran's claims.  There is no indication in the record or 
reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
notice been provided at an earlier time.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims decided below after 
providing the required notice and that any procedural errors 
in the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claims.

        II.  Entitlement to an initial rating in excess of 10 
percent for right shoulder disability

The March 2004 rating decision on appeal granted the veteran 
service connection and a 10 percent rating for his right 
shoulder disability.  The grant of service connection and the 
10 percent rating was made effective from June 30, 1999, the 
day after the veteran's discharge from service.  The veteran 
asserts that a 30 percent rating is warranted for his 
service-connected right shoulder disability due to pain and 
discomfort. 

The record reflects that the RO assigned the veteran an 
initial 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5201-5019, the diagnostic codes for limitation of 
motion of the shoulder (5201) and for bursitis (5019).  The 
Board notes that Diagnostic Code 5019 directs that bursitis 
is to be rated based on limitation of motion of the affected 
part.

A higher 20 percent evaluation is for assignment under 
Diagnostic Code 5201 when motion the arm is limited to 
shoulder level.  However, the evidence of record does not 
support such a finding.  In this regard, the August 1999, 
March 2004, and June 2005 VA examination reports all indicate 
that the veteran had range of motion of the right arm to 
significantly above the shoulder level.  

On VA examination in August 1999 the veteran was noted to 
have full range of motion of the right arm except for 
abduction limited to 165 degrees and forward elevation 
limited to 170 degrees.  The examiner stated that the veteran 
had no pain with motion of the right shoulder.

Examination of the right shoulder in March 2004 revealed the 
veteran to have from 0 to 170 degrees of active, and from 0 
to 180 degrees of passive, flexion, with pain after 170 
degrees.  He had from 0 to 145 degrees of active, and from 0 
to 180 degrees of passive, adduction, with pain after 145 
degrees.  The veteran had normal internal and external 
rotation without pain.  The veteran had some muscle spasm 
with abduction to 145 degrees.  Repetitive use showed no 
fatigue, incoordination, or lack of endurance.  The examiner 
stated that the additional losses of function due to pain in 
the right shoulder were 10 degrees of flexion and 35 degrees 
of abduction. 

On VA examination in June 2005, the examiner reported that 
the veteran had full range of motion of the right shoulder.  
The examiner noted that the veteran complained of pain with 
abduction of the shoulder starting at about 150 degrees, but 
that the veteran was able to abduct the arm to 180 degrees 
with minimal discomfort.  The veteran complained of pain with 
the final 10 degrees of flexion on internal and external 
rotation, but he was able to accomplish the exercise 
normally.  The examiner noted that the veteran had no 
significant flare-ups, just an increase in symptomatology 
with working with his right arm above his head.  

The Board observes that these examinations revealed no 
fatigability, incoordination, lack of endurance or 
significant flare-ups.  Additionally, pain was only noted at 
the extremes of motion of the right shoulder.  Even 
considering only the veteran's painless range of motion of 
the right arm, the veteran still had range of motion of the 
right arm significantly above the right shoulder.  
Consequently, even with consideration under the criteria set 
forth in 38 C.F.R. §§ 4.40 and 4.45 and Deluca v. Brown, 8 
Vet. App. 202 (1995), the veteran has not met the criteria 
for a higher rating under Diagnostic Code 5201.  The Board 
finds that the 10 percent evaluation that has been assigned 
contemplates the amount of painful motion and associated 
functional loss present from the veteran's right shoulder 
disability. 

The Board has also considered any other potentially 
applicable diagnostic codes. However, the Board also finds 
that a higher evaluation is not warranted under Diagnostic 
Code 5202 (pertaining to impairment of the humerus) or 5203 
(pertaining to impairment of the clavicle or scapula), as 
there is no evidence that there is a malunion of the 
veteran's humerus that is exhibited by a moderate or marked 
deformity or recurrent dislocation at the scapulohumeral 
joint, that his clavicle or scapula is dislocated, or that 
there is a nonunion of his clavicle or scapula with loose 
movement.  Inasmuch as the evidence of record establishes 
that the right shoulder joint is not ankylosed, a higher 
rating is not warranted under Diagnostic Code 5200 
(pertaining to ankylosis of the scapulohumeral articulation).

The Board notes that this is an initial rating case, and 
consideration has been given to staged ratings since service 
connection was made effective (i.e., different percentage 
ratings for different periods of time).  Fenderson v. West, 
12 Vet. App. 119 (1999).  However, at no time since the grant 
of service connection has the right shoulder strain with 
impingement syndrome, also diagnosed as bursitis, met the 
criteria for a rating in excess of 10 percent.  Thus staged 
ratings are inapplicable to this case.  Accordingly the 
preponderance of the evidence is against an initial rating in 
excess of 10 percent for right shoulder strain with 
impingement syndrome, also diagnosed as bursitis.


        III.  Entitlement to a rating in excess of 10 percent 
for residuals of a right hip injury

The April 2002 rating decision on appeal granted the veteran 
an increased rating of 10 percent for residuals of a right 
hip injury effective from August 14, 2001.  The veteran 
asserts that he is entitled to a rating in excess of 10 
percent due to the pain and discomfort that he asserts he 
experiences as a result of his right hip disability.  

The applicable rating codes for evaluating the veteran's 
right hip disability are Diagnostic Codes 5251, 5252, and 
5253.  The RO assigned the veteran a 10 percent rating under 
Diagnostic Code 5252, the code for limitation of flexion of 
the thigh.

Pursuant to Diagnostic Code 5251 for limitation of extension 
of the thigh, a maximum 10 percent rating is assigned for 
extension limited to 5 degrees.

Under Diagnostic Code 5252 for limitation of flexion of the 
thigh, a 10 percent evaluation is warranted for flexion 
limited to 45 degrees, a 20 percent evaluation is warranted 
for flexion limited to 30 degrees, and a 30 percent 
evaluation is warranted for flexion limited to 20 degrees.  
For a 40 percent evaluation, flexion must be limited to 10 
degrees.

Under Diagnostic Code 5253 for impairment of the thigh, a 10 
percent evaluation is warranted for limitation of rotation 
of, cannot toe-out more than 15 degrees, affected leg; or 
limitation of adduction of, cannot cross legs.  A 20 percent 
evaluation is warranted for limitation of abduction of, 
motion lost beyond 10 degrees.

The Board finds that the veteran is not entitled to a rating 
in excess of 10 percent for his right hip disability.  First 
the Board notes that none of the medical evidence reveals 
that the veteran has extension of the right thigh limited to 
five degrees.  Accordingly, the veteran is not entitled to a 
separate compensable staged rating under Diagnostic Code 5251 
for his right hip disability.

The Board also notes that the medical evidence has not shown 
the veteran to have limitation of abduction, motion lost 
beyond 10 degrees, the requirement for a higher rating under 
Diagnostic Code 5253.  

Additionally, the Bard notes that the medical evidence has 
not shown the veteran to have limitation of flexion of the 
right hip to 30 degrees, the requirement for a 20 percent 
rating under Diagnostic Code 5252.  The February 2002 VA 
examination revealed the veteran to have 70 degrees of 
flexion, the March 2004 VA examination revealed the veteran 
to have 90 degrees of flexion without pain, and the June 2005 
revealed the veteran to have 90 degrees of flexion.  The 
March 2004 VA examination report indicates that the veteran 
only had pain on right hip flexion from 90 to 100 degrees.  
While the February 2002 and June 2005 VA examinations 
revealed pain with some motion of the right hip, the June 
2005 VA examiner noted that there was no change in hip 
examination on repetitive motion, and the veteran's right hip 
range of flexion exceeds the limitation required for a higher 
rating to such an extent, the Board finds that a higher 
rating under Diagnostic Code 5252 is not warranted even with 
consideration of 38 C.F.R. §§ 4.40 and 4.45 and Deluca v. 
Brown, 8 Vet. App. 202 (1995).  

The preponderance of the evidence indicates that the veteran 
has not met the criteria for a rating in excess of 10 percent 
for residuals of a right hip injury


        IV.  Entitlement to a rating in excess of 10 percent for 
tinea unguium of the toenails with PFB and cystic acne

The September 2004 rating action on appeal awarded the 
veteran a 10 percent rating for tinea unguium of the toenails 
with PFB and cystic acne, effective from June 8, 2004.  The 
veteran asserts that he is entitled to a rating in excess of 
10 percent for his skin disability.  

The RO granted the veteran's skin disability a 10 percent 
rating under Diagnostic Code 7816-7806, the applicable codes 
for psoriasis, dermatitis, and eczema. 

Under either Diagnostic Code 7806 or 7816, a 10 percent 
rating is warranted when there is at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of less than six weeks during the past 12-month 
period.

A 30 percent rating is warranted for 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systematic therapy such as corticosteroids or other 
immunosuppressive drugs required for 6 weeks or more, but not 
constantly, during the past year.

A 60 percent rating, the highest rating under this diagnostic 
code, is warranted for more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systematic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.

The veteran does not meet the criteria for a higher, 30 
percent rating, for his skin disability.  The medical 
evidence, including the August 2004 and June 2005 VA 
examination reports, does not show that the veteran has as 
much as 20 percent of the entire body or as much as 20 
percent of exposed areas affected.  The June 2005 VA examiner 
noted that 10 percent of the exposed body surface area is 
affected and that considering all of the veteran's service-
connected skin disabilities 10 percent of the veteran's total 
body surface area was affected.  The medical evidence also 
does not show that the veteran undergoes systematic therapy 
for his skin disabilities for 6 weeks or more a year.  The 
August 2004 and June 2005 VA examination reports each 
indicated that the veteran primarily used over-the-counter 
creams over the previous 12 months to treat his skin 
disabilities. 

The Board also does not find that the scars from the 
veteran's skin disability have entitled him to a rating in 
excess of 10 percent under Diagnostic Code 7800.  This code 
states that disfigurement of the head, face, or neck warrants 
a 10 percent rating, where there is one characteristic of 
disfigurement.  A 30 percent rating is warranted with visible 
or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with 2 or 3 characteristics of 
disfigurement.

The eight characteristics of disfigurement for the purposes 
of evaluation under 38 C.F.R. § 4.118 are (1) scar 5 inches 
or more (13 or more centimeters) in length; (2) scar at least 
one-quarter inch (0.6 centimeters) wide at its widest point; 
(3) surface contour of the scar elevated or depressed on 
palpation; (4) scar adherent to the underlying tissue; (5) 
skin hypo or hyperpigmented in an area exceeding 6 square 
inches; (6) skin texture abnormal (irregular, atrophic, 
shiny, scaly, et cetera) in an area exceeding 6 square inches 
(39 square centimeters); (7) underlying soft tissue missing 
in an area exceeding 6 square inches (39 square centimeters); 
(8) skin indurated and inflexible in an area exceeding 6 
square inches (39 square centimeters).  38 C.F.R. § 4.118, 
Diagnostic Code 7800, Note (1). 

In this case the medical evidence does not indicate that the 
veteran's scars of the face and neck result in visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features.  The veteran has 
also not been shown to have two characteristics of 
disfigurement.  The August 2004 VA examination report 
indicates that the veteran only had mild hyperpigmentation of 
some of the bilateral cheek scars and that there was no 
induration, distortion, or asymmetry.  The June 2005 VA 
examination revealed that the veteran had some flesh colored, 
slightly erythematous, inflammatory papules in the beard 
area, with a few areas of ice picked scarring.  The veteran 
had one lesion of cystic acne near the glabella.  

Accordingly, the Board finds that the veteran has not met the 
criteria for a rating in excess of 10 percent for his tinea 
unguium of the toenails with PFB and cystic acne under any 
applicable diagnostic code.


        

V.  Entitlement to an effective date earlier than August 
14, 2001, for a 10 percent rating for residuals of a right 
hip injury.

The veteran was granted service connection and a zero percent 
rating for residuals of a right hip injury by rating action 
in November 1999.  Service connection and the noncompensable 
rating were assigned effective from June 30, 1999, the day 
after the veteran's discharge from service.  The veteran was 
notified of the noncompensable rating by letter dated 
November 18, 1999.  The veteran was provided a copy of the 
rating decision and a copy of his appellate rights.  No 
appeal was received with regard to that decision and it 
became final.  38 U.S.C.A. § 7105 (West 2002). 

Subsequent to the November 1999 RO decision, no medical 
evidence or claim for an increased rating was received by VA 
until August 14, 2001.  Accordingly, the veteran's most 
recent claim for a compensable rating for residuals of a 
right hip injury was received on August 14, 2001.  The April 
2002 rating action on appeal granted the veteran an increased 
rating of 10 percent, effective from August 14, 2001.  

The veteran asserts that his 10 percent rating should be 
effective from June 30, 1999 when he was discharged from 
service.  He asserts that the symptoms of his service-
connected residuals of a right hip disability had been 10 
percent disabling ever since discharge from service.

Initially, the Board notes that an effective date prior to 
the November 5, 1999 final RO rating decision is precluded.  
In Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006), the Court 
held that when a rating decision is final, only a request for 
a revision premised on clear and unmistakable error (CUE) 
could result in the assignment of earlier effective dates.  A 
freestanding claim for earlier effective dates, once the 
appeal becomes final, attempts to vitiate the rule of 
finality.  The claimant had one year from notification of the 
November 1999 RO decision to initiate an appeal by filing a 
notice of disagreement (NOD) with the decision, and the 
decision became final when an appeal was not perfected within 
the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 
38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a).  The veteran 
did not appeal the November 1999 RO decision and he has not 
asserted that there was CUE in that decision.  Thus, any 
attempt to overcome finality of the November 1999 RO decision 
by raising a freestanding claim must be dismissed.  

The effective date for an award of increased compensation is 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if the 
application for increased compensation is received within one 
year from such date.  Otherwise, the award will be effective 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b); 38 C.F.R. 
§ 3.400(o).  

Accordingly, the law provides that the veteran was 
potentially entitled to a 10 percent rating for residuals of 
a right hip injury up to a year prior to receipt of his 
claim, which was received on August 14, 2001.  As such the 
earliest possible date provided by law was August 14, 2000.  
However, a review of the medical records does not show any 
treatment for residuals of a right hip injury between August 
14, 2000 and August 14, 2001.

Since it is not factually ascertainable that an increase in 
disability occurred within one year prior to the receipt of 
the veteran's claim for an increase, the veteran is not 
entitled to the 10 percent rating prior to the receipt of his 
claim on August 14, 2001.  Accordingly, the preponderance of 
the evidence is against the veteran's claim and his claim for 
an effective date prior to August 14, 2001 for the award of a 
10 percent rating for residuals of a right hip injury is 
denied.  


VI.  Entitlement to an  effective date earlier than June 8, 
2004, for a 10 percent rating for tinea unguium of the 
toenails with PFB and cystic acne.

The veteran was granted service connection and a zero percent 
rating for tinea unguium of the toenails with PFB and cystic 
acne by rating action in November 1999.  Service connection 
and the noncompensable rating were assigned effective from 
June 30, 1999, the day after the veteran's discharge from 
service.

By rating action in April 2002, the RO denied the veteran's 
claim for an increased rating for tinea unguium of the 
toenails with PFB and cystic acne.  The veteran disagreed 
with the denial and on June 23, 2003, the RO issued the 
veteran a statement of the case continuing the denial of an 
increased rating for tinea unguium of the toenails with PFB 
and cystic acne.  The veteran did not submit a substantive 
appeal within 60 days of issuance of the June 2003 statement 
of the case, and the April 2002 rating decision became final.  
38 U.S.C.A. § 7105.  As noted above, an effective date prior 
to a final rating decision denying an increase is precluded.  
See Rudd.

Subsequent to the April 2002 final rating decision, another 
claim for an increased rating was not received from the 
veteran until June 8, 2004.  As noted above, the law provides 
that the veteran was potentially entitled to the 10 percent 
rating for his skin disability up to a year prior to receipt 
of his claim, which was received on June 8, 2004.  As such 
the earliest possible date potentially provided by law was 
June 8, 2003.  However, a review of the medical records does 
not show any treatment for the veteran's skin disability 
between June 8, 2003 and June 8, 2004.

Since it is not factually ascertainable that an increase in 
disability occurred within one year prior to the receipt of 
the veteran's claim for an increase, the veteran is not 
entitled to the 10 percent rating prior to the receipt of his 
claim on June 8, 2004.  Accordingly, the preponderance of the 
evidence is against the veteran's claim and his claim for an 
effective date prior to June 8, 2004 for the award of a 10 
percent rating for tinea unguium of the toenails with PFB and 
cystic acne is denied.  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
right shoulder strain with impingement syndrome, also 
diagnosed as bursitis is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of a right hip injury is denied.  

Entitlement to a rating in excess of 10 percent for tinea 
unguium of the toenails with pseudofolliculitis barbae (PFB) 
and cystic acne is denied.

Entitlement to an effective date prior to August 14, 2001 for 
a 10 percent rating for residuals of a right hip injury is 
denied.  

Entitlement to an effective date prior to June 8, 2004 for a 
10 percent rating for tinea unguium of the toenails with PFB 
and cystic acne is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


